In the Supreme Court of Georgia



                                 Decided: February 15, 2022


               S21A0967. MADDOX v. THE STATE.


     BETHEL, Justice.

     A jury convicted Sovensky Maddox of the malice murder of

Lafayette Smith. Maddox’s jury trial was conducted simultaneously

with the bench trial of his co-defendant, Jason Evans. Evans was

acquitted. Maddox appeals, contending that the trial court erred by

simultaneously holding a bench trial for his co-defendant while

holding a jury trial for him and by denying his motion to sever the

trials. We determine that Maddox waived any claim of error in

regard to the simultaneous jury and bench trials and that the trial

court did not abuse its discretion by denying Maddox’s motion to

sever. We thus affirm. 1


     1The crimes occurred on July 15, 2004. On October 19, 2004, a Fulton
County grand jury jointly indicted Maddox and Evans for the malice murder
of Smith (by manually strangling him) (Count 1), felony murder of Smith
predicated on aggravated assault (Count 2), aggravated assault of Smith by
manual strangulation (Count 3), and aggravated assault of Smith by punching
and kicking him (Count 4). The trial court granted a special demurrer filed by
Maddox and Evans as to Count 3 and dismissed that count in the indictment.
       Before trial, Evans requested a separate trial or, in the alternative, a
bench trial instead of a jury trial. The State argued that in order to sever,
Maddox would have to testify in a separate trial for Evans. The trial court
denied the motion to sever but granted Evans’s request for a bench trial.
Maddox did not object to the trial court’s decision to hold a simultaneous jury
and bench trial. The next day, however, Maddox filed a motion to sever, which
the trial court denied. A trial was held from March 20 to 24, 2006, and the jury
found Maddox guilty of Counts 1, 2, and 4. In Evans’s bench trial, the trial
court found Evans not guilty of each count.
       The State appealed from the judgment of acquittal in Evans’s case. On
June 4, 2007, this Court dismissed the State’s appeal. See State v. Evans, 282
Ga. 63 (646 SE2d 77) (2007). His case is not part of this appeal.
       On April 7, 2006, the trial court sentenced Maddox to life in prison on
Count 1. The trial court merged Counts 2 and 4 into Count 1, although Count
2 was actually vacated by operation of law. See Malcolm v. State, 263 Ga. 369
(434 SE2d 479) (1993). In its response brief before this Court, the District
Attorney argues that the trial court erred by merging Count 4 into Count 1 for
sentencing, arguing that Count 4 (aggravated assault by punching and
kicking) should not have merged because that charge was for conduct separate
from manual strangulation, which formed the basis of the malice murder
charge set forth in Count 1. We note, however, that the State did not file a
cross-appeal enumerating the alleged error, and we therefore exercise our
discretion not to consider this question. See Dixon v. State, 302 Ga. 691, 697-
698 (4) (808 SE2d 696) (2017).
       Also on April 7, 2006, Maddox timely filed a motion for a new trial, which
the trial court denied on August 6, 2007. On August 16, 2007, Maddox’s trial
counsel filed a notice of appeal directed to the Court of Appeals. On June 13,
2008, the Court of Appeals transferred the appeal to this Court. On July 8,
2008, Maddox filed a pro se motion for replacement of counsel, alleging that
his trial counsel had provided ineffective assistance. On September 18, 2008,
Maddox’s trial counsel filed an extraordinary motion for new trial and sought
the appointment of outside counsel to consider raising an ineffective assistance
of counsel claim in accordance with this Court’s decision in Garland v. State,
283 Ga. 201 (675 SE2d 842) (2008). On October 7, 2008, this Court remanded

                                       2
     1. The evidence presented at trial showed the following.

Around 3:30 a.m. on July 15, 2004, police officers and medical

technicians responded to an anonymous call regarding an incident

that occurred at the Grady Homes Apartments in Fulton County.

Officers found Smith lying in the parking lot with facial injuries and

blood on his face. Smith was not breathing. The medical examiner

later determined that Smith died of manual strangulation.

     The police identified Maddox as a suspect based on information

from a confidential informant. Detective J. Thorpe, Jr. later

interviewed Tremone Mario Brown and James Sheffield, both of

whom witnessed the incident. Brown and Sheffield were separately

presented with a six-photo lineup containing a photo of Maddox.

Both Brown and Sheffield identified Maddox and said that he



Maddox’s case to the trial court.
      Following remand, on October 7, 2008, the trial court appointed new
appellate counsel for Maddox. Following the appointment and withdrawal of
several attorneys over the course of more than a decade, on October 24, 2019,
through new counsel, Maddox filed an amended motion for new trial. On March
10, 2021, the trial court issued an order denying that motion. On March 15,
2021, Maddox filed an amended notice of appeal directed to this Court, which
he again amended the following day. His appeal was docketed to this Court’s
August 2021 term and submitted for a decision on the briefs.
                                     3
choked, punched, and kicked Smith. In a statement to investigators,

Brown stated that he and Sheffield knew Maddox for a few weeks

prior to the death of Smith and had seen him about 30 times before.

     At trial, Brown and Sheffield testified that sometime between

midnight and 3:00 a.m. on the day of the incident, Smith was

walking near the Grady Homes Apartments. Evans grabbed Smith

by the hand as Maddox walked toward them. Maddox then

demanded money that Smith owed him. Smith responded that he

did not have any money but offered a VCR in his possession in

exchange for the debt owed. Maddox responded by punching Smith

in the face. Smith attempted to run away, but Maddox grabbed him.

Maddox then started to choke Smith, threatening that he would

“make him go to sleep.” Maddox continued to choke Smith, knocking

him to the ground. Maddox then repeatedly kicked Smith in the

head and face. At the same time, Evans searched Smith’s pockets

and kicked Smith in his side.

     Adrian Crews was nearby while the attack was happening.

Sheffield and Brown met him behind a building in the apartment

                                4
complex and told him what had happened. Sheffield, Brown, and

Crews then returned to the spot where Smith had been attacked and

found Smith bleeding on the curb. Sheffield and Brown left the

scene, went to Brown’s mother’s house, and saw Crews later that

day.2

        2. Maddox contends that the trial court erred by holding a jury

trial for him and a bench trial for Evans at the same time and by

denying his motion to sever the trials. The record shows that on the

first day of trial, March 20, 2006, Evans moved to sever the cases

because he expected to offer evidence that Maddox was guilty and

Maddox would testify that Evans was not guilty. The trial court

denied that motion. Evans then moved to have a bench trial while

Maddox was simultaneously tried by a jury. After consideration, the

trial court agreed to that proposal and asked if anyone had an

objection. Maddox did not object. Because Evans would receive a

bench trial, the trial court and the parties agreed that all the


       In his closing argument, Maddox’s counsel argued that it could have
        2

been Crews who killed Smith and that Crews, Sheffield, and Brown conspired
to blame Maddox for the crimes.
                                    5
peremptory jury strikes would go to Maddox as opposed to being

split between Maddox and Evans. Evans did not participate in jury

selection. The next day, Maddox moved for severance. He argued

that he could not receive a fair trial before a jury if, at the same time,

Evans was presenting evidence to the court that implicated Maddox.

The trial court denied Maddox’s motion, and the simultaneous trials

began later that day.

     At the beginning of voir dire and after discussions between the

parties and the court, the trial court stated the following to the

prospective jurors:

     Also, before I read to you the indictment, I want to
     mention to you that there will be two defendants that you
     are going to hear about in the indictment. As you know,
     you have a right to – the Constitution guarantees you a
     right to a trial by jury. One of the defendants has chosen
     a trial by jury and the other defendant has chosen a trial
     by judge. So this defendant is here now and will be
     participating in this jury selection. The other defendant
     will join us before the evidence begins, and that defendant
     will not be the object of your deliberation if you are
     chosen.

     At trial, the State called nine witnesses to testify. The State’s

witnesses were subjected to cross examination by counsel for

                                    6
Maddox and Evans. Maddox called three witnesses: his older

brother, his sister, and Detective Stephen Balkcom (who spoke with

both Sheffield and Brown the evening of July 15). Maddox did not

testify. Evans did not testify and did not call any witnesses. Counsel

for Evans did not cross-examine any of the witnesses Maddox called.

     (a) Maddox first contends that the trial court erred by holding

a jury trial for him and a bench trial for Evans at the same time.

The propriety of conducting joint bench and jury trials at the same

time, and whether any special considerations for conducting such

trials in this manner are necessary, appear to present questions of

first impression for this Court. Nevertheless, we do not reach those

questions today. By failing to object to this arrangement when it was

announced by the trial court, Maddox waived any claim of error on

appeal. See Benton v. State, 300 Ga. 202, 205 (2) (794 SE2d 97)

(2016) (“Generally, to preserve appellate review of a claimed error,

there must be a contemporaneous objection made on the record at

the earliest possible time. Otherwise, the issue is deemed waived on

appeal.” (citation and punctuation omitted)). Here, Maddox did not

                                  7
object to the trial court’s decision to hold the joint trial, despite

ample opportunity to do so. He has thus waived his right to appellate

review of the trial court’s action. See id.

     (b) Maddox also argues that the trial court abused its discretion

by denying his motion to sever, which he filed on the day after the

trial court announced that it would conduct simultaneous jury and

bench trials. In non-death penalty cases, “[a] trial court has the

discretion to grant or deny a severance[.]” Ballard v. State, 297 Ga.

248, 255 (8) (773 SE2d 254) (2015); see also OCGA § 17-8-4 (a). The

three factors a trial court should consider when determining

whether to grant or deny a motion to sever are

     (1) whether the number of defendants will confuse the
     jury as to the evidence and the law applicable to each
     defendant; (2) whether, despite cautionary instructions
     from the court, there is a danger that evidence admissible
     against one defendant will be improperly considered
     against another defendant; and (3) whether the defenses
     of the defendants are antagonistic to each other or to each
     other’s rights of due process.

(Citation omitted.) Ballard, 297 Ga. at 255 (8). “It is incumbent upon

the defendant who seeks a severance to show clearly that he will be


                                    8
prejudiced by a joint trial, and in the absence of such a showing, the

trial court’s denial of a severance motion will not be disturbed.”

(Citation omitted.) Id. Further, “[t]he defendant needs to show more

than he or she has a better chance of acquittal if tried separately or

the evidence against the co-defendant is stronger.” (Citations

omitted.) Griffin v. State, 273 Ga. 32, 33 (2) (537 SE2d 350) (2000).

     Maddox has failed to make the required showing of prejudice

to show that his motion to sever should have been granted. As the

trial court determined in denying the severance motion, the joint

trial did not present a significant likelihood of confusion of the

evidence and law, or the possibility that evidence introduced against

Evans might be improperly considered against Maddox. There were

only two defendants, both were charged jointly with the same

crimes, and the law applicable to each was substantially the same.

Maddox has not shown that presentation of any evidence against

Evans that may have been brought in through the examinations of

witnesses led to juror confusion. See Draughn v. State, 311 Ga. 378,

387 (5) (858 SE2d 8) (2021) (determining that there was little risk of

                                  9
jury confusion where defendants were charged with the same

offenses stemming from the same incident with largely the same

evidence). The fact that Evans pointed to Maddox as the one solely

responsible for strangling Smith does not in itself indicate that the

jurors were confused by the presentation of evidence, even with

Maddox’s different argument that it was in fact Crews or someone

else who committed the crime. Further, Maddox has not shown, or

even argued, that there was any evidence presented solely against

Evans or that any such evidence was clearly stronger than the

evidence against Maddox.

     Instead, Maddox argues that he was prejudiced by Evans’s

counsel using his cross-examination of the State’s witnesses to elicit

testimony that showed that Maddox was guilty of the crimes and

that Evans was not. Maddox points specifically to Evans’s counsel’s

cross-examinations of Brown and Sheffield, during which counsel

asked a number of questions that attempted to clarify that the

witnesses saw Maddox attacking Smith while Evans stood by.

However, such questioning did not elicit additional evidence

                                 10
regarding Maddox’s involvement in the crimes beyond what the

State elicited on direct examination. The cross-examinations simply

drew out further details suggesting that Evans never punched or

choked Smith. The cross-examination of these witnesses by Evans’s

counsel did not prejudice Maddox, as the specific testimony that was

elicited was admissible against Maddox and did not add any new

facts tending to incriminate Maddox. See Floyd v. State, 307 Ga. 789,

797 (2) (837 SE2d 790) (2020) (no showing of prejudice despite co-

defendant’s presentation of evidence that implicated appellant in

the crimes where appellant could not show that evidence introduced

by co-defendant would have been inadmissible had it been

introduced by the State).

     Moreover, although the cross-examinations arguably damaged

Maddox’s case by undermining his arguments to the jury that it

could have been Crews who killed Smith and that Crews, Sheffield,

and Brown had conspired to blame Smith’s killing on Maddox, the

State’s direct examination also damaged these arguments. Maddox

has thus failed to show “any specific prejudice resulting from

                                 11
antagonistic defenses that would have required the trial court to

grant his motion to sever.” (Citation and punctuation omitted.) Id.

at 798 (2); see also Krause v. State, 286 Ga. 745, 750 (5) (691 SE2d

211) (2010) (“[U]nless there is a specific showing of prejudice,

antagonistic defenses do not automatically require a severance.”

(citations omitted)); Callendar v. State, 275 Ga. 115, 116 (2) (561

SE2d 113) (2002) (“The mere fact that [a co-defendant] tried to pin

the blame on [the appellant] was not sufficient in itself to show a

denial of due process.”).

     Moreover, the procedural safeguards implemented by the trial

court and parties further prevented confusion of the evidence.

Among the measures taken to avoid confusion, the parties agreed

that the jury would not hear opening statements and closing

arguments by Evans’s counsel, and the trial court made clear to the

jurors that they should not consider Evans’s guilt or innocence in

their deliberations. To the extent a joint bench and jury trial affects

a decision on severance, the steps taken here were sufficient to

support the trial court’s decision not to sever.

                                  12
     In light of the foregoing, Maddox has failed to demonstrate that

he was prejudiced by being tried jointly with Evans. Thus, under the

circumstances presented here, we determine that the trial court did

not abuse its discretion by denying Maddox’s motion to sever. See

Walter v. State, 304 Ga. 760, 763-764 (2) (822 SE2d 266) (2018)

(defendant showed no prejudice or denial of due process in trial

court’s denial of his severance motion when none of the defendants

testified,   defendant   could not point   to   particular   testimony

supporting    his   argument    that severance was     required,   and

substantial evidence of defendant’s guilt would have come in

regardless of severance).

     Judgment affirmed. All the Justices concur.




                                  13